Thomas, J.
The ground, upon which the evidence was rejected, probably was, that the grant of the plaintiff was without restriction as to the quantity of land to be taken, or the time within which the dam was to be constructed. It would certainly be difficult to fix the limitation of either, but it by no means follows that the grantees, after the limits of a dam had been marked out and the structure fully completed, would have the right either to make a new location, or so to change the structure as to cover more land of the grantor or cause more of his land to be flowed. On the other hand, the reasonable construction of the grant seems to us to be, that when the grantees had located their dam and completed the structure, the right of appropriating the land of the grantor for that purpose was exhausted. The plaintiff offered to prove that this had been done, and his evidence for that purpose should have been admitted.
It may well be that the grantees might have elected to build a dam of the present height and dimensions, and that such election might have been made at as a late a time as when this dam was extended, but it does not follow that, having made their election, and built in conformity to it, they would have the right to change. Such construction would not only make the grant indefinite in terms, but incapable of being defined by the acts or practical construction of the parties, and whenever this enlargement had been made, would leave the parties at liberty to raise and extend the dam at their pleasure.
*618It is quite clear from the provisions of the agreement, inarti* ficially as it is drawn, that the parties contemplated no such result.
These provisions indicate that the parties had in their minds a grant, the limits and bounds of which, if not accurately ascertained in the written contract, were capable of being fixed by the acts of the parties themselves.
It was suggested in argument, that under the power of entry upon the grantor’s land for viewing, making repairs and “ altering the same,” the defendants would be justified in the extension the plaintiff' offered to prove. But in determining the meaning of the words, “ altering the same,” the familiar rule, noscitur a sociis, applies, and the right must be limited to alterations required for the safe and convenient use of the original structure. The right granted is of entering upon and passing over the land of the grantor, and not of making a new appropriation of land for the purpose.
The evidence offered, as tending to establish the bounds or limits of a grant, indefinite in its terms, by the acts and practical construction of the parties, or tending to show that the right granted by a written license had been used and exhausted by the grantees, was competent. Baker v. Sanderson, 3 Pick. 348. Makepeace v. Bancroft, 12 Mass. 469. Dryden v. Jepherson, 18 Pick. 385. Stone v. Clark, 1 Met. 378. Howard v. Bates, 8 Met. 484. Exceptions sustained.
On a new trial in the court of common pleas at December term 1854, the jury disagreed; but the case was tried again at March term 1855, when the plaintiff obtained a verdict.